Case 3:16-cv-03582-WHA Document 215-2 Filed 04/18/19 Page 1 of 2




                EXHIBIT B
                          Case 3:16-cv-03582-WHA Document 215-2 Filed 04/18/19 Page 2 of 2




                                                        Exhibit B


                                      Hogan Lovells Standard Rates                                  Apple Rate
 Time Keeper           2014          2015        2016         2017         2018        10/2014 -      4/2016 -      6/2018 -
                                                                                        3/2016         5/2018       Present
Clay James       715.00        745.00         805.00      860.00        930.00        587.00        684.25        790.50
Srecko “Lucky”   595.00        620.00         660.00      700.00        750.00        489.00        561.00        637.50
Vidmar
Celine Crowson   830.00        865.00         915.00      975.00        1,035.00      680.00        777.75        n/a
Joe Raffetto     610.00        675.00         710.00      755.00        815.00        472.00        641.75        692.75
Matt Rozier      505.00        555.00         615.00      670.00                      400.00        522.75        n/a
Aaron Oakley     420.00        500.00         555.00      630.00        700.00        315.00        471.75        595.00
Helen Trac       425.00        490.00         565.00      645.00        720.00        n/a           468.95        612.00
Katherine        340.00        395.00         460.00      540.00        610.00        280.50        381.80        518.50
“Katie” Nelson
Jane Li Carter   445.00        510.00         610.00      680.00        765.00        n/a           519.00        n/a

Alali Dagogo     n/a           n/a            565.00      645.00        720.00        n/a           469.00        n/a
Jack
Corey Leggett    370.00        445.00         515.00      540.00        610.00        n/a           428.00        n/a




                                                                     Exhibit B to Declaration of Clay James ISO Motion for Fees
